Citation Nr: 0409173	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a separate compensable evaluation for a 
bilateral ankle valgus condition which is currently included 
in the service connected condition of pes cavus with 
bilateral ankle valgus currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Board notes that in February 2002 the veteran submitted a 
claim for his ankle condition as secondary to his service 
connected foot condition, pes cavus.  The veteran was denied 
service connection for both right and left ankle valgus 
conditions by means of an April 2002 rating decision.  The 
veteran submitted a timely notice of disagreement in July 
2002.  A subsequent July 2002 rating action granted-service 
connection for a bilateral ankle valgus condition, however, 
the bilateral ankle valgus condition was included in the 
evaluation of the already service connected pes cavus 
disability and rated as 50 percent disabling.  Consequently, 
the veteran perfected his appeal September 2002.  The Board 
notes that the veteran objects to the RO's characterization 
of his disability and argues that the bilateral ankle valgus 
condition and the pes cavus disability should be rated 
separately


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal adequate notice 
from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
February 2002 VCAA letter of record is insufficiently 
specific as to the duties of the VA.  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Additionally, with respect to the VA's duty to assist, under 
the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The Board finds that an 
examination is necessary in order to ascertain the current 
severity of the veteran's ankle and foot disability and to 
determine whether the ankle symptomatology is part and parcel 
of the veteran's service connected pes cavus disability or 
whether it is a separate and distinct disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate a claim for separate 
compensable evaluation for bilateral 
ankle valgus as secondary to a service 
connected foot disability, pes cavus and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  The 
notice to the veteran should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.      

2.  The RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should assess 
the current severity of the veteran's 
foot and ankle condition and express an 
opinion as to whether the symptomatology 
attributable to the bilateral ankle 
valgus is part and parcel of the service-
connected pes cavus disability or whether 
it causes separate and distinct 
additional disability.  The examiner 
should set forth the basis for his 
conclusion.  

3.  Following the aforementioned 
development, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



